            Case 2:20-cv-00887-RAJ Document 27 Filed 06/11/20 Page 1 of 11



 1                                                                  The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8

 9   BLACK LIVES MATTER SEATTLE-KING
     COUNTY, ABIE EKENEZAR, SHARON
10   SAKAMOTO, MURACO KYASHNA-                          No.    2:20-CV-00887 RAJ
     TOCHA, ALEXANDER WOLDEAB,
11   NATHALIE GRAHAM, AND ALEXANDRA                     DECLARATION OF THOMAS
     CHEN,                                              MAHAFFEY IN SUPPORT OF
12                                                      DEFENDANT CITY OF SEATTLE’S
                                 Plaintiffs,            RESPONSE TO PLAINTIFFS’ MOTION
13                                                      FOR TEMPORARY RESTRAINING
                  vs.                                   ORDER
14
     CITY OF SEATTLE,
15
                                 Defendant.
16

17
          I, Thomas Mahaffey, hereby declare as follows:
18
       1. I am over the age of eighteen years and am a citizen of the United States. I have personal
19
          knowledge of the facts set forth herein and am competent to testify to them at trial.
20
       2. I am and was at all material times hereto the Assistant Chief of Patrol Operations for the City
21
          of Seattle Police Department (“SPD”).
22

23

     DECLARATION OF THOMAS MAHAFFEY IN SUPPORT                                         Peter S. Holmes
                                                                                       Seattle City Attorney
     OF DEFENDANT CITY OF SEATTLE’S RESPONSE TO                                        701 5th Avenue, Suite 2050
     PLAINTIFFS’ MOTION FOR TRO (20-cv-00887RAJ) - 1                                   Seattle, WA 98104-7095
                                                                                       (206) 684-8200
           Case 2:20-cv-00887-RAJ Document 27 Filed 06/11/20 Page 2 of 11



 1    3. I am a twenty-six-year veteran of SPD, holding the permanent rank of Captain, which I held

 2       for two and a half years prior to my promotion to Assistant Chief on February 24, 2020. I

 3       served most recently as Commander of the West Precinct from September 2017 – February

 4       24, 2020.

 5    4. During my time with SPD, I have served as Incident Commander for many public

 6       demonstrations and marches, including other political or social justice protests, such as

 7       various May Day events. The Incident Commander commands and coordinates police

 8       operations during demonstrations or marches.

 9    5. As the events in Seattle unfolded over the last 13 days, I assisted in the management of the

10       demonstrations in my capacity as Assistant Chief of Patrol until June 1, when I assumed the

11       role of Incident Commander in charge of SPD’s operations of the protests and

12       demonstrations members of our community have participated in, concerning both the death

13       of George Floyd in Minneapolis, Minnesota on May 25, 2020, and other surrounding race

14       inequality.

15    6. While events unfolded nationally immediately following Mr. Floyd’s death, demonstrations

16       began in Seattle on May 29, 2020. At that time, as it does for all major events, SPD mobilized

17       the Seattle Police Operations Center (“SPOC”) and planned for staffing and managing the

18       demonstrations in the City. In the course of managing these fluid and dynamic events, SPD

19       received reliable intelligence from other agencies of intent to destroy buildings in Seattle.

20    7. SPD’s priorities for the managing the events beginning on May 29th and continuing through

21       the present have remained consistent. SPD’s first objective was to provide for the safety of

22       the general public, demonstration participants, spectators, first responders, and other

23       participant’s general safety, while facilitating the free speech rights under the First

     DECLARATION OF THOMAS MAHAFFEY IN SUPPORT                                         Peter S. Holmes
                                                                                       Seattle City Attorney
     OF DEFENDANT CITY OF SEATTLE’S RESPONSE TO                                        701 5th Avenue, Suite 2050
     PLAINTIFFS’ MOTION FOR TRO (20-cv-00887RAJ) - 2                                   Seattle, WA 98104-7095
                                                                                       (206) 684-8200
           Case 2:20-cv-00887-RAJ Document 27 Filed 06/11/20 Page 3 of 11



 1       Amendment, during this state-wide state of emergency due to Covid-19. SPD also will take

 2       enforcement action in addressing violent crimes committed against persons, or in the face of

 3       significant property damage, while ensuring arrests for such crimes are carried out in a

 4       manner that is safe and effective and in accordance with training and law. Within these

 5       events, SPD also seeks to deter criminal activity, protect public and private property with a

 6       significant uniformed presence of officers, and, as required, minimizing the disruption to

 7       traffic through the use of traffic diversion.

 8    8. In so managing these and other crowd management events, SPD does not send sworn

 9       personnel to all protests or demonstrations. Determinations about when sworn personnel are

10       assigned, and how many officers are assigned, depends on a variety of factors, but the size

11       of the demonstration is a key factor in that decision.

12    9. I am aware that Plaintiffs seek to enjoin SPD from the use of certain crowd management

13       tools commonly referred to as less lethal tools, which include blast balls, flash bangs, CS gas

14       and OC spray. As it concerns the use of any less lethal tools in crowd management, Title 8

15       of the SPD manual, and also SPD’s crowd management policy, governs their use.

16    10. Prior to the deployment of any less lethal tools, SPD first attempts to manage the event

17       without their use, whenever possible, while balancing that priority against the need to secure

18       public and officer safety. In past years, when it has been required at past demonstrations or

19       marches based on conditions at the scene, less lethal crowd control tools have been utilized

20       on occasion as needed; this is not unique to the current demonstrations and marches.

21    11. As set forth in the timeline published by the SPD Public Affairs Unit, the following details

22       specific events that SPD encountered while managing these demonstrations and protests.

23       (See Truscott Dec.).

     DECLARATION OF THOMAS MAHAFFEY IN SUPPORT                                        Peter S. Holmes
                                                                                      Seattle City Attorney
     OF DEFENDANT CITY OF SEATTLE’S RESPONSE TO                                       701 5th Avenue, Suite 2050
     PLAINTIFFS’ MOTION FOR TRO (20-cv-00887RAJ) - 3                                  Seattle, WA 98104-7095
                                                                                      (206) 684-8200
           Case 2:20-cv-00887-RAJ Document 27 Filed 06/11/20 Page 4 of 11



 1    12. In the evening hours of May 29, 2020, demonstrations in Seattle turned violent. There was

 2       significant property damage to the City, and both civilians and police officers were hit with

 3       rocks and other items, incurring injuries.

 4    13. On May 30, 2020, demonstrators marched peacefully for much of the day until chaos ensued

 5       in the afternoon, resulting in significant property damage, multiple arson events (fires

 6       damaging, and also destroying both city and private property), theft, and injuries to

 7       community members and law enforcement.

 8    14. On May 31, 2020, I requested authorization from Chief Best to enable patrol to use CS Gas

 9       in the necessary event of crowd disbursement otherwise consistent with SPD policy,

10       following two days of depleting less-lethal tools available SPD officers as they managed the

11       significant violence, property damage and injuries to police and other civilians during the

12       events of May 29 and 30. This request was authorized by Chief Best.

13    15. Beginning May 31, 2020, much of the demonstration focus shifted between downtown to the

14       area around the East Precinct. While demonstrations were largely peaceful, specific incidents

15       of officer injuries occurred, as officers continued to be hit with rocks, bottles, OC spray,

16       fireworks, and other projectiles.

17    16. Largely peaceful demonstrations were also interrupted by specific instances of unrest and

18       violence on June 1, 2020 and June 2, 2020.

19    17. Based on my assessment of preliminary reports, on June 1, 2020, there were several

20       explosions (suspected fireworks) being deployed by the crowd toward officers. Officers

21       employed several dispersal orders that were not heeded. Id. As such, officers deployed less

22       lethal force by use of a chemical irritant.

23

     DECLARATION OF THOMAS MAHAFFEY IN SUPPORT                                       Peter S. Holmes
                                                                                     Seattle City Attorney
     OF DEFENDANT CITY OF SEATTLE’S RESPONSE TO                                      701 5th Avenue, Suite 2050
     PLAINTIFFS’ MOTION FOR TRO (20-cv-00887RAJ) - 4                                 Seattle, WA 98104-7095
                                                                                     (206) 684-8200
           Case 2:20-cv-00887-RAJ Document 27 Filed 06/11/20 Page 5 of 11



 1    18. Based on my assessment of preliminary reports, on June 2, 2020, Officers continued being

 2       hit by bottles, rocks, and other projectiles during otherwise peaceful demonstrations. As

 3       officers attempted to manage and ensure the safety of the peaceful protestors, they also had

 4       lasers pointed at their eyes and were hit by projectiles coming from rooftops/above-ground

 5       during these days.

 6    19. From June 3, 2020 through June 5, 2020, demonstrators were concentrated near the East

 7       Precinct.

 8    20. Based on my assessment of preliminary reports, while SPD attempted to manage peace

 9       within the crowd with greater barrier space between officers and demonstrators, Officers still

10       incurred injuries from water and soda bottles, paint, and other projectiles. Regardless, there

11       were minimal arrests and deployment of less lethal tools.

12    21. On June 5, 2020, SPD issued a departmental directive prohibiting the use of CS gas except

13       the following circumstances: “Where SWAT is on-scene, consistent with Manual Section

14       14.090(4), SWAT will follow all department policies and procedures regarding the use of

15       specialty tools, to include the use of CS gas, in life-safety circumstances and consistent with

16       training. In such instances, and until further notice, any deployment must be approved

17       by the Chief or the Chief’s designee.” (emphasis in original)

18    22. Based on my assessment of preliminary reports, on June 6, 2020, there was a largely peaceful

19       protest day until conflict arose when demonstrators refused to retreat from the police

20       barricade around the East Precinct at approximately 7:30 p.m.

21    23. Based on my assessment of preliminary reports, at around 7:22, the crowd of demonstrators

22       approached and started to push the line of officers back 15 then 20 feet. SPD wanted to

23       reestablish the line before officers were pushed farther. Several unheeded announcements

     DECLARATION OF THOMAS MAHAFFEY IN SUPPORT                                        Peter S. Holmes
                                                                                      Seattle City Attorney
     OF DEFENDANT CITY OF SEATTLE’S RESPONSE TO                                       701 5th Avenue, Suite 2050
     PLAINTIFFS’ MOTION FOR TRO (20-cv-00887RAJ) - 5                                  Seattle, WA 98104-7095
                                                                                      (206) 684-8200
           Case 2:20-cv-00887-RAJ Document 27 Filed 06/11/20 Page 6 of 11



 1       were made before SPD moved forward to reestablish the line. Members of the crowd then

 2       began to throw items at officers and tried to take fencing from SPD, which resulted in OC

 3       spray and blast balls being deployed. SPD officers continued to be hit by glass bottles,

 4       fireworks, and improvised explosives. Multiple officers were injured and some required

 5       medical treatment by the Seattle Fire Department. After that encounter, the violence

 6       continued, and officers were reportedly hit by various projectiles such as bottles, and had

 7       several lasers and strobe lights directed at their eyes.

 8    24. Based on my assessment of preliminary reports, on June 7, 2020, at around 10:10 p.m.,

 9       officers on the ground observed that members of the crowd near the East Precinct broke and

10       weaponized protective fencing. Concurrently, officers also observed another group of about

11       20 individuals possessing shields, helmets, and gas masks attempted to create a disturbance,

12       while the crowd advanced slowly. SPD officers on scene also identified a possible IED

13       nearby. Officers reported seeing items that some individuals were taking out of their bags

14       and setting on the ground, including walkie talkies. Several specific warnings and dispersal

15       orders were given to the crowd to cease advancing. The crowd advanced to within 5 feet of

16       the officers, and while Officers continued to issue dispersal orders that went unheeded, they

17       did not use less lethal devices at this time. SPD received a report of a white male individual

18       in possible possession of a gun in his front pocket. The crowd continued to advance, while

19       some crowd members flashed lights into officers’ eyes. A physical disturbance was also

20       reported to have developed in the front of the crowd between and amongst the demonstrators.

21       Meanwhile, other demonstrators continued to throw items at National Guard and officers –

22       include one un-lit Molotov cocktail and a water bottle filled with chemical irritants. Officers

23       continued to advise the crowd to move back. The crowds began to block 13th and Pine with

     DECLARATION OF THOMAS MAHAFFEY IN SUPPORT                                        Peter S. Holmes
                                                                                      Seattle City Attorney
     OF DEFENDANT CITY OF SEATTLE’S RESPONSE TO                                       701 5th Avenue, Suite 2050
     PLAINTIFFS’ MOTION FOR TRO (20-cv-00887RAJ) - 6                                  Seattle, WA 98104-7095
                                                                                      (206) 684-8200
           Case 2:20-cv-00887-RAJ Document 27 Filed 06/11/20 Page 7 of 11



 1       rocks, boulders, and trash bins – which was the designated safe entry/exit point for SPD.

 2       There was a report of a man with a gun in the area. The crowd also brought wooden shields

 3       with nails in the front of the line. Continued dispersal orders were given, and largely

 4       unheeded, while officers were being hit with fireworks, bottles, and projectiles causing

 5       officer injury. OC and blast balls were deployed. Concurrently, the crowd began to surround

 6       officers from three sides while continuing to throw fireworks and bottles at the officers.

 7    25. Just after midnight on June 8, 2020, due to the life-safety circumstances presented to the

 8       surrounded officers, CS gas was authorized and deployed per the amended policy, dispersing

 9       the crowd for some time, but demonstrators remained in the area. Officers continued to be

10       hit with bottles and other projectiles, with other reports of armed individuals in the area.

11       There were also several dumpster and bonfires lit in the area.

12    26. During the day on June 8, 2020, SPD opened the area around the East Precinct for

13       demonstrators, boarding up the precinct and reducing police presence in the area. There has

14       not been any deployment of less lethal crowd control measures since that date, despite daily

15       demonstrations.

16    27. On June 9, 2020, there were demonstrations and/or marches in various places, including near

17       East Precinct, the greater Capitol Hill area, and inside City Hall for a number of hours in the

18       evening. None of the less lethal tools described above were utilized in the SPD response to

19       any protests, demonstrations or marches.

20    28. On June 10, 2020 there were again a variety of protests or marches throughout the City,

21       including outside three of the five police precincts. Again, none of the less lethal tools

22       described above were utilized in the SPD response to any protests, demonstrations or

23       marches.

     DECLARATION OF THOMAS MAHAFFEY IN SUPPORT                                        Peter S. Holmes
                                                                                      Seattle City Attorney
     OF DEFENDANT CITY OF SEATTLE’S RESPONSE TO                                       701 5th Avenue, Suite 2050
     PLAINTIFFS’ MOTION FOR TRO (20-cv-00887RAJ) - 7                                  Seattle, WA 98104-7095
                                                                                      (206) 684-8200
              Case 2:20-cv-00887-RAJ Document 27 Filed 06/11/20 Page 8 of 11



 1
         I declare under penalty of perjury under the laws of the State of Washington that the foregoing
 2
     is true and correct.
 3

 4                                 DATED this 11th day of June, 2020, in Seattle, Washington.

 5

 6                                 /s/ Thomas Mahaffey
                                   ASSISTANT CHIEF THOMAS MAHAFFEY
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

      DECLARATION OF THOMAS MAHAFFEY IN SUPPORT                                        Peter S. Holmes
                                                                                       Seattle City Attorney
      OF DEFENDANT CITY OF SEATTLE’S RESPONSE TO                                       701 5th Avenue, Suite 2050
      PLAINTIFFS’ MOTION FOR TRO (20-cv-00887RAJ) - 8                                  Seattle, WA 98104-7095
                                                                                       (206) 684-8200
              Case 2:20-cv-00887-RAJ Document 27 Filed 06/11/20 Page 9 of 11



 1
                                       CERTIFICATE OF SERVICE
 2
            I hereby certify that on June 11, 2020, I electronically filed the foregoing with the Clerk of
 3
     the Court using the CM/ECF system which will send notification of such filing to the following:
 4
                Breanne Mary Schuster                         ( x ) Via Email
                ACLU of Washington                            bschuster@aclu-wa.org
 5
                901 Fifth Avenue, Suite 630
                P.O. Box 2728
 6
                Seattle, WA 98111
                (206) 624-2184
 7
                [Attorneys for Plaintiffs]
 8
                John B. Midgley                               ( x ) Via Email
 9              ACLU of Washington                            jmidgley@aclu-wa.org
                901 Fifth Avenue, Suite 630
10              P.O. Box 2728
                Seattle, WA 98111
11              (206) 624-2184

12              [Attorneys for Plaintiffs]
                Lisa Nowlin                                   ( x ) Via Email
13              ACLU of Washington                            lnowlin@aclu-wa.org
                901 Fifth Avenue, Suite 630
14              P.O. Box 2728
                Seattle, WA 98111
15              (206) 623-1900

16              [Attorneys for Plaintiffs]
                Molly Tack-Hooper                             ( x ) Via Email
17              ACLU of Washington                            mtackhooper@aclu-wa.org
                901 Fifth Avenue, Suite 630
18              P.O. Box 2728
                Seattle, WA 98111
19              (206) 624-2184

20              [Attorneys for Plaintiffs]
                Nancy Lynn Talner                             ( x ) Via Email
21              ACLU of Washington                            talner@aclu-wa.org
                901 Fifth Avenue, Suite 630
22              P.O. Box 2728
                Seattle, WA 98111
23              (206) 682-2184

      DECLARATION OF THOMAS MAHAFFEY IN SUPPORT                                           Peter S. Holmes
                                                                                          Seattle City Attorney
      OF DEFENDANT CITY OF SEATTLE’S RESPONSE TO                                          701 5th Avenue, Suite 2050
      PLAINTIFFS’ MOTION FOR TRO (20-cv-00887RAJ) - 9                                     Seattle, WA 98104-7095
                                                                                          (206) 684-8200
          Case 2:20-cv-00887-RAJ Document 27 Filed 06/11/20 Page 10 of 11



 1          [Attorneys for Plaintiffs]
            Carolyn S. Gilbert                 ( x ) Via Email
 2          PERKINS COIE                       carolyngilbert@perkinscoie.com
            1201 3rd Avenue, Suite 4900
 3          Seattle, WA 98101-3099
            (206) 359-3279
 4
            [Attorneys for Plaintiffs]
 5          Mallory Gitt Webster               ( x ) Via Email
            PERKINS COIE                       mwebster@perkinscoie.com
 6          1201 3rd Avenue, Suite 4900
            Seattle, WA 98101-3099
 7          (206) 359-3701

 8          [Attorneys for Plaintiffs]
            Paige L. Whidbee                   ( x ) Via Email
 9          PERKINS COIE                       pwhidbee@perkinscoie.com
            1201 3rd Avenue, Suite 4900
10          Seattle, WA 98101-3099
            (206) 359-3629
11
            [Attorneys for Plaintiffs]
12          Heath L. Hyatt                     ( x ) Via Email
            PERKINS COIE                       hhyatt@perkinscoie.com
13          1201 3rd Avenue, Suite 4900
            Seattle, WA 98101-3099
14          (206) 359-8000

15          [Attorneys for Plaintiffs]
            Joseph M. McMillan                 ( x ) Via Email
16          PERKINS COIE                       JMcMillan@perkinscoie.com
            1201 3rd Avenue, Suite 4900
17          Seattle, WA 98101-3099
            (206) 583-8888
18
            [Attorneys for Plaintiffs]
19          Nitika Arora                       ( x ) Via Email
            PERKINS COIE                       NArora@perkinscoie.com
20          1201 3rd Avenue, Suite 4900
            Seattle, WA 98101-3099
21          (206) 359-3267

22          [Attorneys for Plaintiffs]
            David A. Perez                     ( x ) Via Email
23          PERKINS COIE                       DPerez@perkinscoie.com

     DECLARATION OF THOMAS MAHAFFEY IN SUPPORT                          Peter S. Holmes
                                                                        Seattle City Attorney
     OF DEFENDANT CITY OF SEATTLE’S RESPONSE TO                         701 5th Avenue, Suite 2050
     PLAINTIFFS’ MOTION FOR TRO (20-cv-00887RAJ) - 10                   Seattle, WA 98104-7095
                                                                        (206) 684-8200
          Case 2:20-cv-00887-RAJ Document 27 Filed 06/11/20 Page 11 of 11



 1          1201 3rd Avenue, Suite 4900
            Seattle, WA 98101-3099
 2          (206) 359-6767

 3          [Attorneys for Plaintiffs]
            Robert Seungchal Chang                  ( x ) Via Email
 4          Ronald A. Peterson Law Clinic           changro@seattleu.edu
            Seattle University School of Law
 5          1112 E. Columbia Street
            Seattle, WA 98122
 6          (206) 398-4025

 7          [Attorneys for Plaintiffs]

 8

 9                             __Jennifer Litfin_________________________________
                               Legal Assistant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

     DECLARATION OF THOMAS MAHAFFEY IN SUPPORT                              Peter S. Holmes
                                                                            Seattle City Attorney
     OF DEFENDANT CITY OF SEATTLE’S RESPONSE TO                             701 5th Avenue, Suite 2050
     PLAINTIFFS’ MOTION FOR TRO (20-cv-00887RAJ) - 11                       Seattle, WA 98104-7095
                                                                            (206) 684-8200
